t c memo united_states tax_court keith a bolles and shelley r bolles petitioners v commissioner of internal revenue respondent docket no filed date edith faye moates for petitioners g chad barton for respondent memorandum findings_of_fact and opinion paris judge in a notice_of_deficiency dated date respondent determined a deficiency in federal_income_tax of dollar_figure for petitioners’ tax_year after concessions the issues for decision are 1unless otherwise indicated all section references are to the internal continued whether petitioners failed to report gross_receipts from mr bolles’ masonry business on schedule c profit or loss from business whether petitioners are entitled to deductions for contract labor expenses and adjustments for cost_of_goods_sold for mr bolles’ masonry business the amount of guaranteed payments mr bolles received from oklahoma power contracting llc opc whether petitioners are entitled to a car and truck expense deduction for mileage driven for opc and whether petitioners are entitled to a casualty_loss deduction findings_of_fact some of the facts have been stipulated and are so found the first stipulation of facts and the related exhibits are incorporated herein by this reference petitioners resided in oklahoma when they timely filed their petition continued revenue code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure 2petitioners concede that they are not entitled to the rent lease deduction of dollar_figure for claimed on a second schedule c for opc and the guaranteed payments mr bolles received from opc should have been reported on schedule e supplemental income and loss instead of schedule c the parties agree that mr bolles sold his interest in opc in at a gain of dollar_figure and that the gain is taxed as a capital_gain petitioners failed to report the dollar_figure gain on schedule d capital_gains_and_losses these concessions are binding in the rule_155_computations background petitioners married in during the course of their marriage petitioners had three sons two of whom they claimed as dependents on their federal_income_tax return for mrs bolles was a homemaker and mr bolles was trained as a mason in the mid to late 1990s petitioners and the owners of a deteriorated residence on running deer road running deer property agreed that petitioners would purchase the running deer property after renovating it to the point where it would qualify for a residential mortgage of dollar_figure the running deer property was a 27-acre lot in cleveland county oklahoma containing an approximately big_number square-foot house a 512-square-foot in-ground pool and a pool house over the next to years petitioners replaced the house roof dealt with termites fixed structural problems poured new concrete laid stone work built an outdoor patio with a custom fireplace replaced the pool liner fixed up the pool house and renovated part of the kitchen petitioners did the work on the property themselves where mr bolles’ skills as a mason were useful in the running deer property qualified for a dollar_figure mortgage and petitioners purchased the property in they built a by 40-foot shed x shed for dollar_figure on date an ef5 tornado3 swept through cleveland county a neighbor’s house was lifted from its foundation and dropped on petitioners’ house destroying both petitioners’ insurance_company determined that their house was a total loss after the extensive cleanup of the running deer property the only remaining fixture was the concrete slab for the x shed petitioners’ insurance_company paid them dollar_figure for the loss of their house and for pool 3an ef5 tornado on the enhanced fujita scale has wind gust speeds over miles per hour and can cause the highest degree of damage to a one-family residence the expected damage is the d estruction of engineered and or well constructed residence slab swept clean noaa national weather service enhanced f scale for tornado damage https www spc noaa gov efscale ef-scale html last visited date noaa national weather service one- and two-family residences fr12 https www spc noaa gov efscale html last visited date 4on date then president obama declared that a major disaster existed in the state of oklahoma affecting individuals and households in carter cleveland mcintosh okfuskee oklahoma pottawatomie and seminole counties petitioners’ residence was among the residences that were destroyed fema oklahoma severe storms tornadoes and straight-line winds dr-1917 https www fema gov disaster last visited date fema oklahoma - severe storms tornadoes and straight-line winds fema-1917- dr declared date https www fema gov pdf news pda pdf last visited date and debris cleanup the dollar_figure did not include the cost of replacing the x shed the pool house or any of the other outdoor fixtures petitioners were also paid dollar_figure the limit on their insurance_policy for personal_property for the contents of their house pool house x shed and backyard the list of personal_property submitted to the insurance_company fill sec_32 pages and identifies hundreds of items the tornado destroyed some descriptions are specific eg trailer magic horse slant trailer while others are more general eg pool sticks for each item or category of items listed on the inventory the insurance_company made entries in designated columns for quantity of items destroyed age of the item original cost and actual cash_value ie replacement cost the insurance_company valued the list of personal_property before depreciation at dollar_figure and after depreciation at dollar_figure--a depreciation_rate that amount did not include clothing shoes or accessories for petitioners and their two dependent sons or those sons’ sports gear electronics and toys 5petitioners’ insurance_company valued the cost of replacing their house and debris cleanup at dollar_figure it then deducted non-recoverable depreciation of dollar_figure excess of dollar_figure and a deductible of dollar_figure to arrive at the net claim of dollar_figure the net claim included dollar_figure for debris cleanup and dollar_figure for renovations for petitioners’ replacement house on the basis of the previous insurance documents petitioners later created a list of their destroyed personal_property petitioners used schedule sec_12 and 14--men’s clothing women’s clothing and children’s clothing--in publication casualty disaster and theft_loss workbook rev date to create some of their list on those schedules petitioners made entries for quantity of items cost or other basis and casualty_loss they valued as of immediately before the loss both of their dependent sons’ clothing shoes and accessories at dollar_figure mr bolles’ clothing shoes and accessories at dollar_figure and mrs bolles’ clothing shoes and accessories at dollar_figure they also valued as of that time their dependent sons’ sports gear electronics and toys at dollar_figure petitioners also had a chevy z71 off-road pickup truck an old jeep and a horse trailer that were destroyed by the tornado but that insurance did not cover petitioners purchased a replacement house and property for dollar_figure on date mr bolles spent the next several months renovating the house and abating mold petitioners’ insurance_company extended the limit on their coverage to pay the dollar_figure renovation cost 6one of petitioners’ sons was on a baseball team and had competition- quality gloves bats and catcher’s gear opc mr bolles jason burks brandon moyer and monte holland formed opc a multimember limited_liability_company taxed as a partnership for federal_income_tax purposes on date mr moyer filed articles of organization for opc with the oklahoma secretary of state mr moyer and mr holland contributed cash in exchange for their interests mr burks and mr bolles contributed services in exchange for their interests mr bolles also contributed the use of his gmc truck and his caterpillar skid steer loader skid loader with trailer to opc mr bolles kept the title and financing of the gmc truck and skid loader in his name but opc made the monthly payments and paid for fuel mr bolles used an opc debit card to fuel his gmc truck other foremen’s trucks his skid loader and any other machinery used on a job opc performed power line services in kansas iowa and oklahoma opc contracted with electric providers to install aboveground and underground power lines and poles regular contracts and repair downed poles and power lines from storms storm contracts mr burks and mr bolles acted as foremen for crews performing work for opc opc agreed to guaranteed payments for their services 7opc is not an entity subject_to the tefra partnership audit rules because it had or fewer members who were all united_states persons during see sec_6231 if they installed poles and power lines under a regular contract opc paid them dollar_figure per week if they repaired poles and power lines under a storm contract opc paid them dollar_figure per week mr bolles’ worked at least hours per week and often longer in addition to the fixed payments on regular and storm contracts opc provided a fixed payment of dollar_figure for meals and incidentals for each week mr bolles worked out of town in opc rented two houses in kansas for the crew to stay at while on a regular contract but mr bolles paid the local utilities for the rentals in opc also paid for the 15-man crew to stay at a motel when they were on a storm contract the motel would not take opc’s business check so mr bolles wrote an opc check out to himself cashed it and paid the motel in cash for the entire crew from january to date opc issued to mr bolle sec_26 checks totaling dollar_figure seven of those checks included reimbursements for opc expenses totaling dollar_figure that mr bolles paid on its behalf seventeen of those checks included fixed payments for meals and incidentals for each week of out-of- town travel totaling dollar_figure after deducting the expense reimbursements mr bolles’ guaranteed payments totaled dollar_figure 8in addition to paying the utilities of opc crew rental properties mr bolles often purchased lunch for the opc crews to minimize downtime opc had a long-term_contract with an electric cooperative in kansas to install aboveground power lines at the end of the contract the cooperative claimed opc did not perform on the contract in may and the beginning of date mr bolles and mr burks went to kansas to investigate the claim mr bolles was paid dollar_figure for each week he investigated in kansas during the contract dispute mr moyer offered to pay mr bolles and mr burks a total of dollar_figure for their interests in opc on date mr bolles and mr burks signed an offer of sale of membership interests wherein each agreed to sell hi sec_25 interest to mr moyer and mr holland on date mr moyer and mr holland signed an acceptance of offer and paid mr bolles and mr burks dollar_figure each for their interests in opc when mr bolles and mr burks sold their collective interest opc did not close its tax_year similarly opc did not issue a schedule_k-1 partner’s share of income deductions credits etc to mr bolles or mr burks for on date opc filed a delinquent form_1065 u s return of partnership income reporting a dollar_figure loss there were no schedules k-1 9the terminated partnership return was due on the 15th day of the 4th month following the sale of of the partnership which resulted in its termination see sec_706 sec_708 sec_1_6031_a_-1 income_tax regs attached to its form_1065 opc did not keep books_or_records for the partners’ capital accountsdollar_figure masonry business after selling his interest in opc mr bolles spent several months cleaning up the running deer property and renovating petitioners’ replacement house mr bolles then returned to his former trade of masonry work doing business under both his own name and red dirt contracting llc red dirt he also worked with his nephew’s company foundation pro llc doing masonry work as a convenience to his nephew mr bolles had signatory authority on foundation pro’s business bank account but did not receive a debit card or use the accountdollar_figure mr bolles’ nephew deposited all the checks into foundation pro’s bank account and used those funds to pay business_expenses and personal expenses with the exception of one check all the checks deposited into foundation pro’s bank account were written to the business the one exception was endorsed as keith 10the only document in the record from opc is a profit and loss statement from january through date there is no partnership_agreement operating_agreement capital accounts statement or any other documentation in the record that would show mr bolles’ basis in opc or how opc determined how to treat amounts paid to mr bolles 11the record contains foundation pro’s bank account statements for september october november and date bolles attributable to foundation pro for deposit only checks to pay for mr bolles’ masonry work were written either to him personally or to red dirt foundation pro issued mr bolles one check for dollar_figure for his services that he deposited into petitioners’ joint checking account mr bolles received dollar_figure for his masonry work in date and dollar_figure in date and he deposited the former into petitioners’ joint bank account and the latter into red dirt’s bank account during date12 red dirt paid dollar_figure to concrete suppliers brick companies and other construction supply businesses red dirt also paid dollar_figure to nine individuals for contract labor in date all but one of the payments for contract labor were less than dollar_figure mr bolles did not issue any forms 1099-misc miscellaneous income reporting the amounts paid mr bolles did not report any cost_of_goods_sold for materials nor did he deduct any contract labor expenses on the tax_return tax_return and notice_of_deficiency petitioners hired a paid tax_return_preparer to prepare their form_1040 u s individual_income_tax_return they reported gross_receipts of dollar_figure and 12the record contains red dirt’s bank account statement for only date total expenses of dollar_figure on schedule c for mr bolles’ masonry business and gross_receipts of dollar_figure and total expenses of dollar_figure on a second schedule c for opc they reported adjusted_gross_income of dollar_figure and claimed a refund of dollar_figure petitioners’ did not claim cost_of_goods_sold a deduction for contract labor expenses or a deduction for a casualty_loss on their form_1040 similarly petitioners did not report any of foundation pro’s income or claim any deductions related to foundation pro respondent issued to petitioners a notice_of_deficiency dated date for their tax_year respondent determined among other things that petitioners had additional gross_receipts of dollar_figure from mr bolles’ masonry business were not entitled to deduct car and truck expenses of dollar_figure from opc and had guaranteed payments of dollar_figure from opcdollar_figure through a bank 13mr bolles did not receive a schedule_k-1 mr bolles called mr moyer to find out the amount opc paid him 14respondent did not disallow deductions for legal and professional services and office expenses on petitioners’ schedule c for opc 15the notice_of_deficiency states we adjusted your guaranteed payments in accordance with the examination results of the partnership return oklahoma power contracting the record does not reflect whether the adjustment took into account that mr bolles’ tax_year for opc closed on date and that opc filed a return for the entire tax_year without attaching schedule_k-1 to report mr bolles’ share of the profits and losses of opc deposits analysis respondent determined that mr bolles received gross_receipts of dollar_figure for his masonry business for opinion i masonry business a unreported income generally the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of showing the determinations are in error rule a 290_us_111 when a case involves unreported income the u s court_of_appeals for the tenth circuit to which this case would be appealable absent a stipulation to the contrary see sec_7482 54_tc_742 aff’d 445_f2d_985 10th cir has held that the commissioner’s determination of unreported income is entitled to a presumption of correctness once some substantive evidence is introduced demonstrating that the taxpayer received unreported income 948_f2d_1188 10th cir once the commissioner introduces some substantive evidence linking the taxpayer to the income the presumption of correctness applies and the burden shifts to the taxpayer to produce substantial evidence overcoming it id bank_deposits are prima facie evidence of income 87_tc_74 64_tc_651 aff’d 566_f2d_2 6th cir the commissioner is not required to show a likely source_of_income see estate of mason v commissioner t c pincite the bank_deposits method presumes that all money deposited in a taxpayer’s bank account during a given period constitutes taxable_income but the government must take into account any nontaxable source or deductible expense of which it has knowledge 96_tc_858 aff’d 959_f2d_16 2d cir unless the nontaxable nature of deposits is established gross_income includes deposits to bank accounts where the taxpayer has dominion and control of the funds 348_us_426 226_f2d_331 6th cir manzoli v commissioner tcmemo_1988_299 aff’d 904_f2d_101 1st cir the use of money for personal purposes is an indication of dominion and control woods v commissioner tcmemo_1989_611 aff’d without published opinion 929_f2d_702 6th cir mere dominion over money does not by itself constitute taxable_income see 57_tc_91 see also 327_us_404 rather the status as taxable_income of any real or nominal increase to wealth must be viewed according to the facts and circumstances of each particular case see eg reid v commissioner tcmemo_1989_407 if a taxpayer can show that he accrued no gain or benefit and had mere dominion over the funds without control he could rebut the presumption that the funds are taxable to him see brittingham v commissioner t c pincite kramer v commissioner tcmemo_1996_ gross_receipts mr bolles reported gross_receipts of dollar_figure on schedule c for his masonry business for through a bank_deposits analysis respondent determined that mr bolles received gross_receipts of dollar_figure for his masonry business for on brief respondent argues that mr bolles actually received gross_receipts of dollar_figure and therefore the adjustment to income of dollar_figure in the notice_of_deficiency should be sustained respondent introduced into evidence foundation pro’s bank account statements for september through date and the parties stipulated red dirt’s bank account statement for date and petitioners’ joint bank account statements for july september november and date respondent asserts that all the checks deposited into foundation pro’s bank account are income to mr bolles foundation pro was mr bolles’ nephew’s company his nephew controlled foundation pro’s bank account and he deposited all the checks and spent the funds at will mr bolles had signatory authority on foundation pro’s bank account for his nephew’s convenience but he did not have a debit card or spend any of the funds in the bank account the one check payable to mr bolles was deposited in foundation pro’s bank account and is endorsed as keith bolles attributable to foundation pro for deposit only the court is reluctant to view mr bolles’ signatory authority over the foundation pro bank account as a significant factor in determining whether the checks deposited constitute income to him on this record mr bolles’ nephew also had signatory authority over foundation pro’s bank account made all the deposits and used all the funds at will petitioners’ increase in wealth was the one check foundation pro issued mr bolles for his services which was deposited into their joint bank account therefore petitioners have rebutted the presumption of income for any deposits in foundation pro’s bank account respondent is entitled to the presumption of income for the funds deposited into petitioners’ joint bank account and red dirt’s bank account totaling dollar_figuredollar_figure mr bolles received gross_receipts of dollar_figure that he deposited into the joint bank account and gross_receipts of dollar_figure that he deposited into red dirt’s bank account for a total of dollar_figure petitioners reported gross_receipts of only dollar_figure on their form_1040 petitioners claim that the dollar_figure difference between the received and deposited gross_receipts was due to a family member’s paying them dollar_figure to purchase the running deer acreage after the tornado cleanup however petitioners continue to retain title to the property and have not transferred title to the family_member additionally mr bolles testified that dollar_figure was payments from masonry work and a referral fee the remaining dollar_figure came from two cash deposits into red dirt’s bank account petitioners have not rebutted the presumption that the dollar_figure cash deposits are gross_receipts see dileo v commissioner t c pincite the court concludes that petitioners had unreported gross_receipts of dollar_figure b sec_162 sec_162 allows as a deduction all ordinary and necessary expenses paid_or_incurred in carrying on any activity that constitutes a trade_or_business to 16with respect to an additional dollar_figure cash deposit in petitioners’ joint bank account petitioners have rebutted the presumption that the deposit was income because a family_member gave them the cash to help them after the tornado be ordinary the transaction that gives rise to the expense must be of a common or frequent occurrence in the type of business involved 308_us_488 to be necessary an expense must be appropriate and helpful to the taxpayer’s business welch v helvering u s pincite additionally for a deduction under sec_162 the expenditure must be directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs generally the taxpayers have the burden to prove their entitlement to any deduction and must maintain adequate_records to substantiate their deductions rule a 503_us_79 welch v helvering u s pincite red dirt’s bank account statement for date contains copies of checks written to individuals with a labor notation on the memo line as to those checks the court has found that mr bolles paid nine individuals dollar_figure in date accordingly the court holds that petitioners may deduct dollar_figure of contract labor expenses for mr bolles’ masonry business for c cost_of_goods_sold cost_of_goods_sold is an offset to gross_receipts in determining business income sec_1_61-3 income_tax regs a taxpayer must keep sufficient records to substantiate any amount claimed as cost_of_goods_sold wright v commissioner tcmemo_1993_27 see also 88_tc_654 red dirt’s bank account statement for date contains copies of checks written to concrete suppliers and other construction supply businesses with concrete noted on the memo line of several of the checks the checks indicate that red dirt paid dollar_figure for concrete construction supplies or machinery rental additionally red dirt’s bank account statement shows that it paid dollar_figure to brick supply companies and other construction supply businesses consistent with those checks the court has found that red dirt paid dollar_figure to concrete suppliers brick companies and other construction supply businesses accordingly as to those items the court holds that petitioners may claim dollar_figure as cost_of_goods_sold for mr bolles’ masonry business ii opc a guaranteed payments payments a partner receives from a partnership generally fall into one of three categories first a partner may receive payments representing distributions of his or her distributive_share of partnership income see sec_731 second a partner may receive payments in circumstances in which he or she is not treated as a partner sec_707 and third a partner may receive guaranteed payments for services or use of capital that do not represent distributions of partnership income sec_707 specifically sec_707 provides sec_707 guaranteed payments --to the extent determined without regard to the income of the partnership payments_to_a_partner_for_services_or_the_use_of_capital shall be considered as made to one who is not a member of the partnership but only for the purposes of sec_61 relating to gross_income and subject_to sec_263 for purposes of sec_162 relating to trade_or_business_expenses whether a partner is acting in his or her capacity as a partner--rather than in his or her capacity as one who is not a member of the partnership--while providing services to his or her partnership is a factual determination see 40_tc_1011 cahill v commissioner tcmemo_2013_220 the parties agree that mr bolles received guaranteed payments from opc but they disagree on the amount he received respondent relies on the notice_of_deficiency which determined that mr bolles received guaranteed payments of dollar_figure petitioners argue that the amount received includes reimbursement for 17the parties have now agreed that a dollar_figure payment from opc was to purchase his interest see supra note and will not be included in the balance of the guaranteed_payment discussion expenses paid on behalf of opc and that mr bolles received guaranteed payments of only dollar_figure the court has found that mr bolles received checks totaling dollar_figure for guaranteed payments and expense reimbursements the court looks at the opc checks written to mr bolles to determine the amount of his guaranteed payments the record reflects that mr bolles paid some expenses of the partnership and was then reimbursed for those expenses mr burks credibly testified that mr bolles would often buy lunch for the entire crew when on a job in order to minimize downtime in mr burks’ testimony he also confirmed that mr bolles paid for utilities at the rental properties in kansas because the payments to mr bolles were consistent in amount and timing the court can infer that any additional_amounts paid to him were for expense reimbursements therefore as the court has found mr bolles received dollar_figure for expense reimbursements that were not guaranteed payments in the record also reflects that opc paid mr bolles a fixed payment of dollar_figure per week for meals and incidentals as part of his payment for services to the partnership without regard to opc’s income therefore as the court has found mr bolles received dollar_figure for meals and incidentals that was part of his guaranteed payments in because they are payments to a partner for services without regard to partnership income see sec_707 539_f2d_409 5th cir aff’g 63_tc_86 b loan from opc petitioners claim dollar_figure was a loan to mr bolles and not a guaranteed_payment mr bolles claims he took out a dollar_figure loan with opc that he never paid back whether a transaction is a loan for federal_income_tax purposes is a question of fact the following factors are considered in determining whether a loan is bona_fide the existence of a sum certain the likelihood of repayment a definite date of repayment and the manner of repayment seay v commissioner tcmemo_1992_254 mangham v commissioner tcmemo_1980_280 for purposes of sec_707 a loan by a partnership to a partner is considered to have been made only where the partner is under an unconditional obligation to repay a sum certain at a determinable date see 87_tc_34 cahill v commissioner tcmemo_2013_220 mr bolles argues that dollar_figure paid to him on date was a loan that he did not pay back when he left opc nothing in the record including mr bolles’ own testimony reflects that he had a definite date of repayment or a manner of repayment therefore the dollar_figure was not a loan but rather a guaranteed_payment as the court has found mr bolles received total guaranteed payments of dollar_figure c car and truck expenses petitioners claimed a deduction for car and truck expenses of dollar_figure on their tax_return at trial and on brief mr bolles claimed to have incurred those expenses while away from house performing foreman duties for opc however the record including mr bolles’ testimony reflects that opc paid the monthly financing payment and fuel for mr bolles’ gmc truck while he was performing foreman duties for opc generally a partner may not directly deduct the expenses of the partnership on his or her individual returns even if the expenses were incurred by the partner in furtherance of partnership business 75_tc_288 aff’d without published opinion 665_f2d_1050 7th cir an exception applies however when there is an agreement among partners or a routine practice equal to an agreement that requires a partner to use his or her own funds to pay a partnership expense id 25_tc_1045 because mr bolles did not incur the expense of his gmc truck while performing foreman duties for opc he is not entitled to deduct the expense the court does not have sufficient information in the record to determine whether or how opc reported the expenses on its books_and_records or the partners’ capital accounts therefore petitioners are not entitled to the deduction for car and truck expenses iii storm casualty_loss subject_to certain limitations an individual is entitled to a deduction for any loss es sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise that arise from fire storm or other_casualty sec_165 c h and dollar_figure to properly compute a casualty_loss deduction the following values of the damaged or destroyed property must be established fair_market_value before the casualty fair_market_value after the casualty and the taxpayer’s basis in the property see 46_tc_751 aff’d 387_f2d_420 8th cir sec_1_165-7 income_tax regs as a general_rule the precasualty and postcasualty values must be determined by competent 18the tax cuts and jobs_act of pub_l_no sec stat pincite9 amended sec_165 to limit an individual casualty_loss deduction to those attributable to a federally_declared_disaster appraisal sec_1_165-7 income_tax regs as an alternative the regulations provide that if the taxpayer has repaired the property damage resulting from the casualty the taxpayer may use the cost of repairs to prove the casualty_loss see id subdiv ii the taxpayer must also show that a the repairs are necessary to restore the property to its condition immediately before the casualty b the amount spent for such repairs is not excessive c the repairs do not care for more than the damage suffered and d the value of the property after the repairs does not as a result of the repairs exceed the value of the property immediately before the casualty id the cost of repairing the property must be the actual cost incurred to repair the property not an estimate 70_tc_391 thus an estimate of the cost of repairing the property cannot be used to determine the decline in the value of the property id the amount of the loss computed under sec_165 is limited to the adjusted_basis sec_1_165-7 income_tax regs the next step in determining the amount of a casualty_loss is to reduce the amount of the loss by the compensation received on account of the loss sec_165 see sec_1_165-7 examples and income_tax regs the reduction is required for sec_165 casualty losses finally adjustments must be made to account for the dollar_figure floor and the -of-adjusted-gross-income floor sec_165 and a these adjustments must be made for any sec_165 casualty losses a petitioners’ real_property to restore the property to its condition immediately before the casualty petitioners would need to rebuild a house from raw land including rebuilding a septic system and foundation repair the pool rebuild a pool house and rebuild the x shed after the loss from the tornado damage petitioners’ insurance_company compensated them dollar_figure as the cost of replacing their house and pool and cleaning up debris from the running deer property the compensation included the cost for a replacement house of dollar_figure renovations to the replacement house of dollar_figure and debris cleanup of dollar_figure the compensation did not include the cost of replacing the pool house or the x shed respondent argues that petitioners were overcompensated by their insurance_company because the adjusted_basis in their house was dollar_figure--their original mortgage amount however respondent failed to take into account that dollar_figure was petitioners’ mortgage amount and that amount does not reflect any downpayments or other equity petitioners may have gained in renovating the deteriorated running deer property over years petitioners spent significant labor and resources fixing structural problems dealing with termites replacing the roof pouring new concrete laying stone work building an outdoor patio with a custom fireplace replacing the pool liner fixing the pool house and renovating part of the kitchen yet petitioners did not provide the court with evidence with respect to the cost of doing any renovations to the property additionally the record does not reflect whether the dollar_figure mortgage included or excluded the value of their extensive repairs and renovations or if those improvements went toward equity in the property where the taxpayer does not prove a basis this court has consistently held that his loss cannot be computed millsap v commissioner t c pincite 24_tc_199 aff’d 247_f2d_233 2d cir because petitioners have not proven their adjusted_basis in the running deer property they have failed to prove that they incurred a casualty_loss for their real_property b petitioners’ household shed pool house and backyard property petitioners compiled a list of items in their house their shed their pool house and their backyard petitioners’ insurance_company valued those items as of the time of loss at dollar_figure the insurance_company paid them the limit on their personal_property coverage--dollar_figure petitioners’ list of items did not include any clothing shoes or accessories for any family_member in the household neither did it include their dependent sons’ toys electronics and sports gear respondent argues that petitioners were more than compensated for the loss of their property or that they did not have a sufficient basis to claim a casualty_loss the court finds respondent’s argument unrealistic petitioners’ insurance_company determined petitioners had a total loss to all their property--destroyed under their neighbor’s house or swept away in the ef5 tornado the pages of items listed for the insurance_company were for items petitioners had purchased over years of living at the running deer property and years of marriage the insurance_company valued the original cost of those items at dollar_figure subject_to numerous exceptions the general_rule is that a taxpayer’s basis in property equals the taxpayer’s cost of the property see sec_1011 and sec_1012 accordingly the court finds that petitioners’ adjusted_basis in their personal_property exceeded its fair_market_value the amount of the loss actually sustained is of course a question of fact in 56_tc_976 the court found that the fair_market_value of the taxpayer’s household contents measured by their aggregate cost less a depreciation factor of to was fair and reasonable on the basis of the evidence contained in this record the court holds as reflected in the findings_of_fact that the fair_market_value of petitioners’ personal_property immediately before the tornado was dollar_figuredollar_figure fair_market_value of personal_property before the tornado fair_market_value of personal_property after the tornado amount reimbursed by insurance amount not reimbursed by insurance less dollar_figure sec_165 less of adjusted_gross_income sec_165 allowable casualty_loss deduction dollar_figure -0- dollar_figure dollar_figure dollar_figure unknown rule petitioners also request that the court include a chevy z71 off-road pickup truck an old jeep and a horse trailer in their casualty_loss calculation however petitioners have not provided any values for the court to determine their fair 19petitioners’ insurance_company valued as of immediately before the casualty their list of items at dollar_figure--a depreciation from original cost value at trial petitioners submitted as evidence an additional list of household contents some of which overlapped with the list provided to their insurance_company petitioners reported that the household contents that were not included on the insurance company’s list had a basis of dollar_figure dollar_figure--dependent sons’ clothing shoes and accessories dollar_figure--mr bolles’ clothing shoes and accessories dollar_figure--mrs bolles’ clothing shoes and accessories and dollar_figure-- dependent sons’ toys electronics and sports gear the court will infer depreciation to determine the fair_market_value immediately before the casualty see 56_tc_976 the fair_market_value adjusted_basis minu sec_31 depreciation of those items is dollar_figure dollar_figure dollar_figure dollar_figure market values or adjusted bases therefore those items will not be included in the calculation of petitioners’ casualty_loss millsap v commissioner t c pincite iv conclusion petitioners had unreported gross_receipts on their schedule c for the masonry business of dollar_figure for petitioners are entitled to cost_of_goods_sold of dollar_figure and a deduction for contract labor expenses of dollar_figure mr bolles received guaranteed payments of dollar_figure from opc in petitioners are not entitled to a deduction for car and truck expenses claimed on the schedule c for opc petitioners are entitled to a casualty_loss of dollar_figure less dollar_figure and less of their adjusted_gross_income for the court has considered all of the arguments made by the parties and to the extent they are not addressed herein they are considered unnecessary moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
